Execution Copy

 


 


 
 


 
MEMBERSHIP  INTERESTS PURCHASE AGREEMENT
 
BY AND BETWEEN
 
WELLHEAD ELECTRIC EQUIPMENT, LLC
 
MMC ENERGY, INC.
 


 


 


 
Dated: November 26, 2008
 
 
 

--------------------------------------------------------------------------------




TABLE OF CONTENTS


Page
 

ARTICLE I DEFINITIONS
1
 
SECTION 1.1
Definitions
1
ARTICLE II THE ACQUISITION
3
 
SECTION 2.1
Purchase and Sale of the Interests
3
 
SECTION 2.2
Purchase Price
3
ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER
4
 
SECTION 3.1
Organization and Qualification
4
 
SECTION 3.2
Authorization
4
 
SECTION 3.3
No Violation
4
 
SECTION 3.4
Capitalization of the Company
5
 
SECTION 3.5
Subsidiaries
5
 
SECTION 3.6
Organizational Documents
5
 
SECTION 3.7
Consents and Approvals
5
 
SECTION 3.8
Financial Statements
5
 
SECTION 3.9
Absence of Certain Changes
5
 
SECTION 3.10
Brokers’ Fees and Commissions
5
 
SECTION 3.11
Taxes
5
 
SECTION 3.12
Title to Assets
6
 
SECTION 3.13
Litigation Defaults and Conflicts
6
 
SECTION 3.14
Licenses
6
 
SECTION 3.15
Ownership of Interests
6
 
SECTION 3.16
Material Contracts
6
 
SECTION 3.17
Company Operations, Assets and Liabilities
7
 
SECTION 3.18
Full Disclosure
7
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER
7
 
SECTION 4.1
Organization and Qualification
7
 
SECTION 4.2
Authorization
7
 
SECTION 4.3
No Violation
8
 
SECTION 4.4
Consents and Approvals
8
 
SECTION 4.5
Brokers’ Fees and Commissions
8

 
 
 
 
-i-

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)
Page
 

 
SECTION 4.6
Purchase for Investment
8
ARTICLE V COVENANTS
8
 
SECTION 5.1
Conduct of Business of the Company Prior to the Closing
8
 
SECTION 5.2
Commercially Reasonable Efforts
9
 
SECTION 5.3
Public Announcements
9
 
SECTION 5.4
Confidentiality, Access
10
 
SECTION 5.5
Delivery of Gas Turbine Prior to Closing
10
 
SECTION 5.6
Resale Permits
10
ARTICLE VI CLOSING CONDITIONS
10
 
SECTION 6.1
Conditions to the Obligations of Buyer Under this Agreement
10
 
SECTION 6.2
Conditions to the Obligations of Seller Under this Agreement
11
 
SECTION 6.3
Release of Deposit
11
ARTICLE VII CLOSING
12
 
SECTION 7.1
Closing
12
ARTICLE VIII TERMINATION AND ABANDONMENT
13
 
SECTION 8.1
Termination
13
 
SECTION 8.2
Procedure and Effect of Termination
13
ARTICLE IX INDEMNIFICATION
13
 
SECTION 9.1
Indemnity
13
 
SECTION 9.2
Third Party Claims
14
 
SECTION 9.3
Insurance
14
 
SECTION 9.4
No Duplication
14
 
SECTION 9.5
Exclusiveness of Remedies
14
ARTICLE X MISCELLANEOUS PROVISIONS
15
 
SECTION 10.1
Amendment and Modification
15
 
SECTION 10.2
Waiver of Compliance: Consents
15
 
SECTION 10.3
Validity
15
 
SECTION 10.4
Expenses and Obligations
15
 
SECTION 10.5
Parties in Interest
15
 
SECTION 10.6
Notices
15

 
 
 
 

-ii-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
Page
 

 
SECTION 10.7
Governing Law
16
 
SECTION 10.8
Counterparts
16
 
SECTION 10.9
Headings
16
 
SECTION 10.10
Entire Agreement
16
 
SECTION 10.11
Assignment
16
 
SECTION 10.12
Survival of Representations and Warranties, Etc
17
 
SECTION 10.13
Limitation on Liability
17
 
SECTION 10.14
Disclaimer of Warranties and Representations
17
 
SECTION 10.15
Post-Closing; Covenants/Indemnification
17
 
SECTION 10.16
Jurisdiction and Venue
17

 
 
 
 
 
 
 
 
 
-iii-

--------------------------------------------------------------------------------


 
MEMBERSHIP INTERESTS PURCHASE AGREEMENT
 
THIS MEMBERSHIP INTERESTS PURCHASE AGREEMENT (this “Agreement”), dated November
26, 2008, by and among Wellhead Electric Equipment, LLC, a Delaware limited
liability company (“Buyer”) and MMC Energy, Inc., a Delaware corporation
(“Seller”).  Wellhead Electric Company, Inc., a California corporation
(“Wellhead”), shall be a party to this Agreement solely for the purposes of
Section 10.15.
 
RECITALS:
 
WHEREAS, Seller is the record and beneficial owner of 100% of the membership
interests  (the “Interests”) of MMC Escondido II, LLC, a Delaware limited
liability company (the “Company”), representing all of the issued and
outstanding equity interests of the Company;
 
WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Interests in accordance with the provisions of this Agreement;
 
WHEREAS, Buyer and Seller desire to make certain representations, warranties and
agreements in connection with the sale and acquisition of the Interests and also
desire to set forth various conditions precedent thereto;
 
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.1    Definitions.  For purposes of this Agreement, the term:
 
(a)           “Affiliate” means a person that directly or indirectly, through
one or more intermediaries, controls, is controlled by, or is under common
control with, another person.
 
(b)           “Buyer” has the meaning set forth in the introduction.
 
(c)           “Closing” has the meaning set forth in Section 7.1.
 
(d)           “Closing Date” has the meaning set forth in Section 7.1.
 
(e)            “Company” has the meaning set forth in the recitals.
 
(f)            “Confidentiality Agreement” has the meaning set forth in Section
5.4.
 
(g)           “contract” means any contract, agreement, indenture, note, bond,
loan, instrument, lease, conditional sales contract, mortgage, license,
franchise, insurance policy, commitment or other arrangement or agreement.
 
(h)           “Damages” has the meaning set forth in Section 9.1.
 

--------------------------------------------------------------------------------


(i)            “Deposit” shall mean $1,500,000.00.
 
(j)            “Escrow Agent” means U.S. Bank, National Association.
 
(k)           “Escrow Agreement” means the escrow agreement to be entered into
on the date hereof among Buyer, Seller and Escrow Agent which shall govern
release of the Deposit to Buyer on the Closing Date, a copy of which is set
forth as Exhibit A.
 
(l)            “Financial Statements” has the meaning set forth in Section 3.8.
 
(m)          “GAAP” has the meaning set forth in Section 3.8.
 
(n)           “GECC Loan Agreement” means that Loan and Security Agreement dated
as of June 30, 2008 by and among MMC Chula Vista II, LLC as a Borrower, the
Company as a Borrower, Seller, the Lenders Party thereto and General Electric
Capital Corporation (as Administrative Agent).
 
(o)           “GEPP” means GE Packaged Power, Inc.
 
(p)           “GE Payment” means the payment to be made to GEPP in the amount of
$1,528,250 in satisfaction of the Permitted Lien.
 
(q)           “Governing Instruments” means the Certificate of Formation or
Incorporation, Articles of Organization, Operating Agreement, Bylaws or
comparable governing documents.
 
(r)           “Governmental Authority” means any nation or government, any state
or other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
 
(s)           “Indemnified Party” has the meaning set forth in Section 9.1.
 
(t)            “Indemnifying Party” has the meaning set forth in Section 9.1.
 
(u)           “Interests” has the meaning set forth in the recitals.
 
(v)           “Joint Written Direction” has the meaning set forth in the Escrow
Agreement.
 
(w)          “knowledge” of Seller means the actual knowledge of any fact,
circumstance or condition, by any of Michael Hamilton, Harry Scarborough or
Denis Gagnon.
 
(x)           “Lien” means, with respect to any asset, any mortgage, title
defect or objection, lien, pledge, charge, security interest, encumbrance or
hypothecation in respect of such asset.
 
(y)           “LM6000 Contract” means that GE Packaged Power, Inc. Contract for
U.S. Based Sale of Equipment & Services MMC Energy Inc. Escondido Energy Upgrade
Project dated 15 May 2008 between GEPP and Seller as assigned to the Company
pursuant to the Assignment and Assumption Agreement, dated as of June 25, 2008
(the “Assignment”), among Seller and the Company, a true and complete copy,
including the Assignment, is set forth as Exhibit B.
 
- 2 -

--------------------------------------------------------------------------------


(z)            “Permitted Lien” means the purchase money obligations in an
amount not to exceed $1,528,250 in favor of GEPP.
 
(aa)          “person” means an individual, corporation, limited liability
company, partnership, joint venture, association, trust, unincorporated
organization or, as applicable, any other entity.
 
(bb)         “Purchase Price” has the meaning set forth in Section 2.2(a).
 
(cc)         “Seller” has the meaning set forth in the introduction.
 
(dd)         “Seller’s Closing Payment” means $12,254,250, subject to the
adjustment set forth in Section 2.2(d).
 
(ee)         “Third Party Claim” has the meaning set forth in Section 9.2.
 
ARTICLE II
 
THE ACQUISITION
 
SECTION 2.1    Purchase and Sale of the Interests.  On the terms and subject to
the conditions hereof, at the Closing, Seller will sell, assign, transfer and
convey to Buyer, all right, title and interest of Seller in and to the Interests
and as a member of the Company and Buyer will purchase and acquire from Seller,
all right, title and interest of Seller in and to the Interests and as a member
of the Company, free and clear of all Liens.
 
SECTION 2.2    Purchase Price
 
(a)           Determination of the Purchase Price.  Subject to adjustment as
provided in Section 2.2(d), the aggregate purchase price payable by Buyer to
Seller for the Interests shall be $15,282,500, representing the sum of the
Deposit ($1,500,000), the GE Payment ($1,528,250) and the Seller’s Closing
Payment ($12,254,250) (the “Purchase Price”) in cash.
 
(b)           Deposit.  On the date hereof, Buyer shall transmit by wire
transfer to the Escrow Agent the Deposit in immediately available funds.  The
Deposit shall be held by Escrow Agent pursuant to the Escrow Agreement.
 
(c)           Payment of the Purchase Price.  The Buyer shall pay the Purchase
Price as follows on the Closing Date:  Pursuant to the Escrow Agreement and the
terms hereof, Buyer and Seller shall issue a Joint Written Direction to the
Escrow Agent to cause it to release the Deposit to the Seller on the Closing
Date and Buyer shall deliver the Seller’s Closing Payment by wire transfer of
immediately available funds to such account or accounts as Seller shall have
designated in writing prior to the Closing Date.  On or after the Closing Date,
Buyer shall deliver the GE Payment to GEPP.
 
- 3 -

--------------------------------------------------------------------------------


(d)           Adjustment for Debt; Sales Tax.  The Purchase Price has been
determined on the assumption that the Company will be debt-free at Closing
(other than the purchase money obligations represented by the Permitted Lien)
and that the transfer to the Company of the Gas Turbine under the LM6000
Contract shall be free and clear of sales or use taxes.  Accordingly, the
Purchase Price (and to the extent known prior to Closing, the Seller’s Closing
Payment) will be reduced by the amount of indebtedness for borrowed money or
other debt (other than the purchase money obligations represented by the
Permitted Lien), owed by the Company at the Closing or by any amount of sales
tax paid or incurred by the Company in respect of the transfer to the Company of
the Gas Turbine under the LM6000 Contract thereafter.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents and warrants to Buyer as set forth below.
 
SECTION 3.1    Organization and Qualification.  The Company is a limited
liability company duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, with all requisite power and
authority to own, operate and lease its properties and to carry on its business
as it is now being conducted.  The Company is qualified or licensed to do
business and is in good standing in every jurisdiction where the nature of the
business conducted by it or the properties owned or leased by it requires
qualification.
 
SECTION 3.2    Authorization.
 
(a)           Seller has full power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby.  The execution
and delivery of this Agreement by Seller, the performance by Seller of its
obligations hereunder, and the consummation by Seller of the transactions
contemplated hereby, have been duly authorized by the member of Seller.  No
other action on the part of Seller is necessary to authorize the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby.  This Agreement has been duly and validly executed and delivered by
Seller and constitutes a valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms, except to the extent that such
enforcement may be subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.
 
SECTION 3.3    No Violation.  Except as set forth in Schedule 3.3, none of  the
execution and delivery of this Agreement by Seller, the performance by Seller of
its obligations hereunder or the consummation by Seller of the transactions
contemplated hereby will (a) violate, conflict with or result in any breach of
any provision of the Governing Instruments of Seller or Company, (b) violate,
conflict with or result in a violation or breach of, or constitute a default
(with or without due notice or lapse of time or both) under the terms,
conditions or provisions of any note, bond, mortgage, indenture or deed of
trust, or any material license, lease or agreement to which Seller or the
Company is a party or (c) violate any order, writ, judgment, injunction, decree,
statute, rule or regulation of any court or Governmental Authority applicable to
Seller or the Company.
 
- 4 -

--------------------------------------------------------------------------------


SECTION 3.4    Capitalization of the Company.  The authorized equity capital of
the Company consists solely of  the Interests, all of which are owned by Seller
and have been validly issued. There are no options, warrants, calls,
subscriptions, conversion or other rights, agreements or commitments obligating
the Company to issue any additional Interests or any other securities
convertible into, exchangeable for or evidencing the right to subscribe for any
Interests of other equity capital of the Company.  Upon consummation of the
transactions contemplated by this Agreement, the Buyer shall be the holder of
one hundred percent (100%) of the issued and outstanding equity of the Company,
free and clear of all Liens.
 
SECTION 3.5    Subsidiaries.  The Company has no Subsidiaries nor any direct or
indirect equity ownership in any person.
 
SECTION 3.6   Organizational Documents.  The Certificate of Formation of the
Company and the Limited Liability Company Agreement of the Company in the forms
attached as Exhibits C and D, respectively, are complete and correct.
 
SECTION 3.7    Consents and Approvals.  Except as set forth on Schedule 3.7, no
filing or registration with, no notice to and no permit or authorization, of any
Governmental Authority or consent, approval or release of any other person is
necessary for the consummation by Seller of the transactions contemplated by
this Agreement.
 
SECTION 3.8    Financial Statements.  Seller has delivered to Buyer (a) copies
of the balance sheet of the Company as of October 31, 2008, together with the
related statements of operations and retained earnings for interim fiscal period
since inception then ended (the “Financial Statements”).  Except as set forth in
Schedule 3.8, the Financial Statements (i) were prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis (“GAAP”) throughout the periods covered thereby, except as otherwise noted
thereon or disclosed in Schedule 3.8, and (ii) present fairly in all material
respects the financial position and results of operations and cash flows of the
Company  and as of such date and for the period then ended.
 
SECTION 3.9    Absence of Certain Changes.  Except for matters relating to the
transactions contemplated by this Agreement, since October 31, 2008, the Company
has not suffered any change in its business, operations or financial position.
 
SECTION 3.10  Brokers’ Fees and Commissions.  Except for Merriman Curhan Ford &
Co., whose fees will be paid by Seller, neither the Seller nor the Company or
any of their respective Affiliates, directors, officers, employees or agents has
employed any investment banker, broker or finder in connection with the
transactions contemplated hereby.
 
SECTION 3.11  Taxes.  The Company has duly filed with the appropriate government
agencies all of the income, sales, use, employment, property, excise and other
tax returns and reports required to be filed by it as of the date hereof, and
will duly file all such returns and reports as are required to be filed by it on
or before the Closing Date.  In all material respects, all such returns and
reports are and will be accurate, true, correct and complete.  No waiver of any
statute of limitations relating to taxes has been executed or given by the
Company.  No federal tax return of the Company is currently under audit by the
Internal Revenue Service, no other tax return of the Company is currently under
audit by any other taxing authority and no elections, consents, waivers,
conventions or agreements have been filed or entered into in respect of any tax
or taxing authority.  Neither the Internal Revenue Service nor any other taxing
authority is now asserting or, to Seller’s knowledge, threatening to assert
against the Company any deficiency or claim for additional taxes or interest
thereon or penalties in connection therewith.  The transfer to the Company of
the Gas Turbine under the LM6000 Contract shall be free and clear of any sales
or use tax.
 
- 5 -

--------------------------------------------------------------------------------


SECTION 3.12  Title to Assets.  All of the assets of the Company are listed on
Schedule 3.12.  The Company has good and marketable title to all of its assets,
in each case, free and clear of all Liens except as set forth on Schedule
3.12.  Upon delivery under the LM6000 Contract of the General Electric gas
turbine model LM6000 and ancillary equipment as described in Attachment 2 to the
LM6000 Contract (collectively, the “Gas Turbine”), the Company will have good
and marketable title to the Gas Turbine, free and clear of all Liens, except
Permitted Liens and any other Liens created by Buyer.  GEPP has advised Seller
that it expects to issue its Notice of RTS (as defined in the LM6000 Contract)
on December 8, 2008.
 
SECTION 3.13  Litigation Defaults and Conflicts.  Except as set forth in
Schedule 3.13, there are no lawsuits, claims, proceedings or investigations
pending or, to Seller’s knowledge, threatened by or against the Company or
administrative proceedings to which the Company is a party.  The Company is not
in violation of, or default under any law or regulation, or any order of any
Governmental Authority or arbitrative tribunal, wherever located and there are
no judgments or decrees or orders entered in any suit or proceeding brought by
any Governmental Authority or any other party enjoining the Company in respect
of any business practice or the conduct of business in any area.  The Company is
and at all times in the past has been in material compliance with all applicable
federal, state and local laws, statutes and regulations and neither the Company
nor Seller has received any notice or other communication regarding the actual,
alleged or potential violation of any such law, statute or regulation.
 
SECTION 3.14  Licenses.  The Company holds all governmental authorizations,
licenses, and permits which it requires in connection with the conduct of its
business as currently conducted or has been conducted to date, each of which has
been set forth on Schedule 3.14 hereto.  The Company has applied for reseller
permits and/or exemption certificates from the States of California and Texas
and the Company will supply copies of each to Buyer prior to Closing.  Copies of
each license, permit and any other governmental authorization, and resellers or
exemption certificates which the Company currently holds and maintains have been
provided to Buyer.
 
SECTION 3.15  Ownership of Interests.  Except for the pledge listed on Schedule
3.15, which shall be released as a condition to the Closing, Seller owns the
Interests free and clear of any Liens, and is not a party to any voting trust,
proxy or other agreement with respect to the voting of any of the Interests.
 
SECTION 3.16  Material Contracts.  Exhibit B is a true and complete copy of the
LM6000 Contract and the Assignment, together with all amendments, waivers or
other changes thereto.  The LM6000 Contract and the GECC Loan Agreement are the
only contracts to which the Company is a party.  The LM6000 Contract is a legal,
valid and binding agreement, enforceable against the Company and GEPP in
accordance with its terms, except to the extent that such enforcement may be
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect relating to creditors’ rights
generally, and the remedy of specific performance and injunctive and other forms
of equitable relief may be subject to equitable defenses and to the discretion
of the court before which any proceeding therefor may be brought.  The LM6000
Contract is not in default by its terms and has not been canceled by either
party.  None of the parties to the LM6000 Contract has advised Seller, whether
in writing or orally, that it intends to terminate or change such contract
whether as a result of the transaction contemplated hereby or for any other
reason.  The Closing of the transactions contemplated by this Agreement will not
affect the legality, validity or binding nature of the LM6000 Contract nor
render it unenforceable.
 
- 6 -

--------------------------------------------------------------------------------


SECTION 3.17  Company Operations, Assets and Liabilities.  Company has been used
solely for the purpose of receiving the Assignment of the LM6000 Contract and
related Gas Turbine and acting as borrower under the GECC Loan Agreement, has
not had any employees or operations since it was organized and has no assets
other than those set forth on Schedule 3.12.  Except as set forth on Schedule
3.17, the Company does not have any liability, indebtedness, obligation,
expense, claim deficiency, guaranty or endorsement of any type, whether accrued,
absolute, contingent, matured, unmatured or otherwise.
 
SECTION 3.18  Full Disclosure.  No statement contained herein contains any
untrue statement of a material fact or omits to state any material fact
necessary to make the statements contained herein not misleading.  To the
knowledge of Seller, no written information delivered by or on behalf of Seller
(or in connection with any transaction contemplated hereby) to Buyer in
connection with the negotiation of this Agreement contains any untrue statement
of a material fact or omits to state a material fact necessary to make the
statement contained therein not misleading. Notwithstanding the foregoing, Buyer
acknowledges that Seller makes no representation or warranty under this Section
3.18 in connection with any written information not prepared by either Seller or
its counsel, including but not limited to the LM6000 Contract and all related
schedules, appendices, attachments, annexes and exhibits.
 
ARTICLE IV
 
REPRESENTATIONS AND
WARRANTIES OF BUYER
 
Buyer hereby represents and warrants to Seller as set forth below.
 
SECTION 4.1    Organization and Qualification.  Buyer is a limited liability
company duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, with all requisite power and authority to
own, lease and operate its properties and to carry on its businesses as now
being conducted.
 
SECTION 4.2    Authorization.  Buyer has full power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated
hereby.  No action on the part of Buyer is necessary to authorize the execution
and delivery of this Agreement or the consummation of the transactions
contemplated hereby.  This Agreement has been duly and validly executed and
delivered by Buyer and constitutes a valid and binding obligation of Buyer,
enforceable against it in accordance with its terms, except to the extent that
such enforcement may be subject to bankruptcy, insolvency, reorganization,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.
 
- 7 -

--------------------------------------------------------------------------------


SECTION 4.3    No Violation.  None of the execution and delivery of this
Agreement by Buyer, the performance by Buyer of its obligations hereunder or the
consummation by Buyer of the transactions contemplated hereby will (a) violate,
conflict with or result in any breach of any provision of the Governing
Instruments of Buyer, (b) violate, conflict with or result in a violation or
breach of, or constitute a default (with or without due notice or lapse of time
or both) under the terms, conditions or provisions of any note, bond, mortgage,
indenture or deed of trust, or any material license, lease or agreement to which
Buyer is a party or (c) violate any order, writ, judgment, injunction, decree,
statute, rule or regulation of any court or Governmental Authority applicable to
Buyer.
 
SECTION 4.4    Consents and Approvals.  So long as Seller has included on
Schedule 3.7 and made or obtained all filings, registrations with, notices to,
permits or authorization of any Governmental Authority or consent, approval or
release of any other person necessary for the consummation by Seller of the
transaction contemplated by this Agreement, no additional filing or registration
with, no notice to and no permit or authorization, of any Governmental Authority
or consent, approval or release of any other person is necessary for the
consummation by Buyer of the transactions contemplated by this Agreement.
 
SECTION 4.5    Brokers’ Fees and Commissions.  Neither Buyer nor any of its
Affiliates, directors, officers, employees or agents has employed any investment
banker, broker or finder in connection with the transactions contemplated
hereby.
 
SECTION 4.6    Purchase for Investment.  Buyer is acquiring the Interests for
its own account for investment purposes and not with a view of the distribution
of the Interests.  Buyer has such knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risks of its
investment in the Interests.  Buyer is an “accredited investor” as defined in
Rule 501 of the Securities Act of 1933, as amended.  Buyer will not, directly or
indirectly, dispose of the Interests except in compliance with applicable
federal and state securities laws.
 
ARTICLE V
 
COVENANTS
 
SECTION 5.1    Conduct of Business of the Company Prior to the Closing.  Except
as contemplated by this Agreement or with the prior written consent of Buyer
during the period from the date of this Agreement to the Closing, Seller will
cause the Company to use commercially reasonable efforts to maintain in full
force and effect, and to take no action that would result in a default under
(with or without due notice or lapse of time or both) the LM6000 Contract and
otherwise preserve intact and take no other action with respect to the Company.
Without limiting the generality of the foregoing, and except as otherwise
provided in this Agreement, Seller will cause the Company not to take any of the
following actions, prior to the Closing, without the prior written consent of
Buyer:
 
- 8 -

--------------------------------------------------------------------------------


(a)           issue, sell or pledge, or authorize or propose the issuance, sale
or pledge of additional Interests of any class, or securities convertible into
any such Interests, or any rights, warrants or options to acquire any such
Interests or other convertible securities;
 
(b)           redeem, purchase or otherwise acquire any of its outstanding
Interests;
 
(c)           propose or adopt any amendment to its Governing Instruments;
 
(d)           sell, transfer or otherwise dispose of any of its property or
assets or  suffer or permit a Lien (other than a Permitted Lien) on any of its
property or assets;
 
(e)           enter into any contract or modify or amend in any respect the
LM6000 Contract;
 
(f)           declare, set aside or pay any distribution in respect of its
Interests; or
 
(g)           enter into negotiations, whether written or oral, to take any of
the foregoing actions.
 
Seller shall advise Buyer as promptly as practicable of any change by GEPP in
the indicated date of the Notice of RTS.
 
SECTION 5.2    Commercially Reasonable Efforts.  Subject to the terms and
conditions herein provided, Buyer and Seller each agrees to use all commercially
reasonable efforts to take, or cause to be taken, all action, and to do, or
cause to be done, all things necessary, proper and advisable under applicable
laws and regulations to consummate and make effective as promptly as practicable
the transactions contemplated by this Agreement.  Between the date hereof and
the Closing, Seller shall give to Buyer and Buyer’s counsel and other
representatives reasonable access to all of the properties, books, leases,
contracts, agreements, commitments and records and to all employees and
representatives of Sellers and the Company, and shall furnish Buyer with all
information concerning the affairs of the Company and copies of such records and
other documents as Buyer shall reasonably request.  If at any time after the
Closing any further action is necessary or desirable to carry out the purposes
of this Agreement, including, without limitation, the execution of additional
instruments, the parties to this Agreement shall take all such necessary action.
 
SECTION 5.3    Public Announcements.  Buyer and Seller will consult with each
other and will mutually agree (the agreement of each party not to be
unreasonably withheld) upon the content and timing of any press release or other
public statements with respect to the transactions contemplated by this
Agreement and shall not issue any such press release or make any such public
statement prior to such consultation and agreement, except as may be required by
applicable law or by obligations pursuant to any listing agreement with any
securities exchange or any stock exchange regulations (including but not limited
to the filing of any current report on Form 8-K pursuant to the Securities
Exchange Act of 1934, as amended); provided, however, that Buyer and Seller will
give prior notice to the other party of the content and timing of any such press
release or other public statement required by applicable law or by obligations
pursuant to any listing agreement with any securities exchange or any stock
exchange regulations.
 
- 9 -

--------------------------------------------------------------------------------


SECTION 5.4    Confidentiality, Access.  Wellhead, an Affiliate of Buyer, and
Seller have previously entered into a confidentiality agreement dated as of June
10, 2008 (the “Confidentiality Agreement”).  The terms and conditions of the
Confidentiality Agreement are incorporated into this Agreement by reference and
such Confidentiality Agreement shall remain in full force and effect. Until this
Agreement is terminated or the transaction contemplated hereby are closed as
provided below, Seller will provide Wellhead or its designee and their
representatives full access at mutually-agreed-upon reasonable times, to the
properties, books and records of Company for purposes of conducting such
investigations, appraisals or audits reasonably necessary or advisable under the
circumstances.  In addition, the provisions of such Confidentiality Agreement
shall apply on a reciprocal basis to Seller with respect to Information (as
defined in  the Confidentiality Agreement) provided to Company or Seller by
Wellhead.
 
SECTION 5.5    Delivery of Gas Turbine Prior to Closing.  If the Company is
required to take delivery of the Gas Turbine prior to Closing, Buyer and Seller
agree to work in good faith to develop a mutually agreeable solution for storage
of the Gas Turbine until Closing.
 
SECTION 5.6    Resale Permits.  Seller agrees to use all commercially reasonable
efforts to take, or cause to be taken, all actions, and to do and cause to be
done, all things necessary and advisable, to secure seller permits and the
resale or exemption certificates to be issued under the permits for the Company
from the States of California and Texas.
 
ARTICLE VI
 
CLOSING CONDITIONS
 
SECTION 6.1    Conditions to the Obligations of Buyer Under this Agreement.  The
obligations of Buyer under this Agreement shall be subject to the satisfaction
or waiver, at or prior to the Closing, of the following conditions:
 
(a)           Each of the obligations of Seller required to be performed by it
at or prior to the Closing pursuant to this Agreement shall have been duly
performed and complied with, and the representations and warranties of Seller
contained in this Agreement shall be true and correct as of the date of this
Agreement and as of the Closing as though made at and as of the Closing (except
as to any representation or warranty which specifically relates to an earlier
date), and Buyer shall have received a certificate to that effect signed by
Seller;
 
(b)           No injunction, restraining order or other ruling or order issued
by any court of competent jurisdiction or Governmental Authority or other legal
restraint or prohibition preventing the consummation of the transactions
contemplated hereby shall be in effect;
 
- 10 -

--------------------------------------------------------------------------------


(c)           Seller shall have provided to Buyer a complete original set of the
books and records of the Company and the original copies of the LM6000 Contract
and the Assignment;
 
(d)           All the consents, approvals and releases required under this
Agreement shall have been obtained (including the release of all Liens other
than Permitted Liens encumbering any of the Company’s assets or any Liens
encumbering the Interests including but not limited to the Lien listed on
Schedule 3.12), and all payments required by Schedules 3.3 and 3.17 shall have
been made and Seller shall have provided evidence satisfactory to Buyer in its
sole discretion of such consents, approvals, releases and payments;
 
(e)           The Gas Turbine and the significant components thereof shall not
have been destroyed or suffered any material damage;
 
(f)           Buyer shall have been provided with copies of the seller’s permits
for the states of California and Texas and copies of the resale or exemption
certificates issued under the permits and such permits and certificates shall be
in full force and effect; and
 
(g)           Buyer shall have received an opinion substantially in the form of
Exhibit E hereto from counsel to Seller.
 
SECTION 6.2    Conditions to the Obligations of Seller Under this
Agreement.  The obligations of Seller under this Agreement shall be further
subject to the satisfaction or waiver, at or prior to the Closing, of the
following conditions:
 
(a)           Each of the obligations of Buyer required to be performed by it at
or prior to the Closing pursuant to the terms of this Agreement shall have been
duly performed and complied with, and the representations and warranties of
Buyer contained in this Agreement shall be true and correct as of the date of
this Agreement and as of the Closing Date as though made at and as of the
Closing Date (except as to any representation or warranty which specifically
relates to an earlier date), and Seller shall have received a certificate to
that effect signed by an officer of Buyer;
 
(b)           No injunction, restraining order or other ruling or order issued
by any court of competent jurisdiction or Governmental Authority or other legal
restraint or prohibition preventing the consummation of the transactions
contemplated hereby shall be in effect; and
 
(c)           All the consents, approvals and releases provided for on Schedule
3.7 shall have been obtained.
 
SECTION 6.3    Release of Deposit.  If all of the conditions to Closing set
forth in Article VI shall have been satisfied and Seller shall have complied
with all, and shall not have breached any of the covenants applicable to Seller
set forth in this Agreement, and thereafter, Buyer on the Closing Date fails to
pay the Closing Payment as required by Section 7.1(c), then on the business day
immediately following the Closing Date, Seller shall join Buyer in executing a
“Joint Written Direction” to the Escrow Agent directing the Escrow Agent to
deliver the Deposit to Seller.  In all other events, on the business day
immediately following the date provided in Section 7.1, Buyer shall join Seller
in executing a “Joint Written Direction” to Escrow Agent directing the Escrow
Agent to deliver the Deposit  to Buyer.  The parties agree that the Escrow
Deposit is a fair and reasonable approximation of the damages that would be
incurred by Seller in the event of such a pre-Closing breach by Buyer and that
it would not be possible to quantify the actual damages which may be incurred
due to such breach.  Notwithstanding any provision in this Agreement to the
contrary, the recovery of the Escrow Deposit  is the sole and exclusive remedy
available to Seller due to breach of this Agreement by Buyer and all other
remedies are hereby waived by Seller. THE RECEIPT AND RETENTION OF SUCH AMOUNT
BY SELLER IS INTENDED TO CONSTITUTE THE LIQUIDATED DAMAGES TO SELLER PURSUANT TO
THE CALIFORNIA CIVIL CODE, AND SHALL NOT BE DEEMED TO CONSTITUTE A FORFEITURE OR
PENALTY WITHIN THE MEANING OF THE CALIFORNIA CIVIL CODE, OR ANY SIMILAR
PROVISION. SAID AMOUNT OF LIQUIDATED DAMAGES SHALL BE IN LIEU OF ANY OTHER
REMEDIES, DAMAGES OR SUMS DUE OR PAYABLE TO SELLER.
 
- 11 -

--------------------------------------------------------------------------------


ARTICLE VII
 
CLOSING
 
SECTION 7.1    Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at 10 a.m. at the offices of Orrick,
Herrington & Sutcliffe, 405 Howard Street, San Francisco, California, subject to
the satisfaction or waiver of the conditions set forth in Article VI, on
December 8, 2008, or at such other time and place and on such other date as
Buyer and Seller shall agree (the “Closing Date”).  At the Closing:
 
(a)           Seller shall deliver or cause to be delivered to Buyer the
following:
 
(i)          the certificate described in Section 6.1(a);
 
(ii)         the certificate or certificates representing the Interests,
accompanied by transfer forms, duly and validly executed by Seller, in a form
acceptable to Buyer in its sole discretion; and
 
(iii)        all other previously undelivered documents required to be delivered
by Seller to Buyer at or prior to the Closing pursuant to the terms of this
Agreement.
 
(b)           Buyer shall deliver or cause to be delivered to Seller the
following:
 
(i)          the certificate described in Section 6.2(a); and
 
(ii)         all other previously undelivered documents required to be delivered
by Buyer to Seller at or prior to the Closing pursuant to the terms of this
Agreement.
 
(c)           Buyer shall pay to Seller, by wire transfer of immediately
available funds, the Seller’s Closing Payment.
 
- 12 -

--------------------------------------------------------------------------------


ARTICLE VIII
 
TERMINATION AND ABANDONMENT
 
SECTION 8.1    Termination.  This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to the
Closing:
 
(a)           by mutual consent of Seller and Buyer; or
 
(b)           by either Seller or Buyer:
 
(i)          if a court of competent jurisdiction or Governmental Authority
shall have issued an order, decree or ruling or taken any other action (which
order, decree or ruling the parties hereto shall use their best efforts to
lift), in each case permanently restraining, enjoining or otherwise prohibiting
the transactions contemplated by this Agreement, and such order, decree, ruling
or other action shall have become final and nonappealable; or
 
(ii)         if the Closing shall not have occurred on or before December 15,
2008;
 
provided, however, that the right to terminate this Agreement shall not be
available to any party whose breach of this Agreement has been the cause of, or
resulted in, the failure of the Closing to occur on or before such date.
 
SECTION 8.2   Procedure and Effect of Termination.  In the event of termination
and abandonment of the transactions contemplated hereby pursuant to Section 8.1,
written notice thereof shall forthwith be given to the other party to this
Agreement and this Agreement shall terminate and the transactions contemplated
hereby shall be abandoned, without further action by any of the parties
hereto.  If this Agreement is terminated as provided herein, no party hereto
shall have any liability or further obligation to any other party to this
Agreement resulting from such termination except (a) that the provision of
Section 5.4 and this Section 8.2 and the proviso of Section 8.1(b) shall remain
in full force and effect and (b) no party waives any claim or right against a
breaching party to the extent that such termination results from the breach by a
party hereto of any of its representations, warranties, covenants or agreements
set forth in this Agreement.
 
ARTICLE IX
 
INDEMNIFICATION
 
SECTION 9.1    Indemnity.  Subject to the limitations set forth in Section 9.3
hereto, Seller (“Indemnifying Party”) will indemnify and hold Buyer
(“Indemnified Party”) harmless from and with respect to any and all claims,
liabilities, losses, damages, costs and expenses, including without limitation
the fees and disbursements of counsel (collectively, “Damages”) arising out of
any inaccuracies in any representation or warranty or breach of any covenant
made by Seller in this Agreement and with respect to the conduct of the business
of the Company up until the Closing; and Buyer (“Indemnifying Party”) will
indemnify and hold Seller (“Indemnified Party”) harmless from and with respect
to any and all Damages arising out of any inaccuracies in any representation or
warranty or breach of any covenant made by Buyer in this Agreement and with
respect to the conduct of the business of the Company from and after the
Closing.  For purposes of indemnification pursuant to this Article IX, the term
“Indemnified Party” shall mean Buyer or Seller, as the case may be, and its or
their permitted successors and assigns, together with its or their respective
shareholders, directors, officers, employees, agents and
representatives.  Notwithstanding the foregoing, except for Damages arising out
of, relating to or resulting from (a) fraud or willful misconduct under this
Agreement or (b) any liability of the Company for taxes of any kind for the
period through the Closing, the Buyer shall be entitled to indemnification
hereunder only when, and only with respect to amounts by which, the aggregate of
all such Damages exceeds $25,000.
 
- 13 -

--------------------------------------------------------------------------------


SECTION 9.2    Third Party Claims.  In the event that Indemnified Party desires
to make a claim against Indemnifying Party under Section 9.1 above in connection
with any action, suit, proceeding or demand at any time instituted against or
made upon Indemnified Party by any third party for which Indemnified Party may
seek indemnification hereunder (a “Third Party Claim”), Indemnified Party shall
promptly notify Indemnifying Party of such Third Party Claim and of Indemnified
Party’s claim of indemnification with respect thereto.  Indemnifying Party shall
have thirty (30) days after receipt of such notice to notify Indemnified Party
if it has elected to assume the defense of such Third Party Claim, provided,
that Indemnified Party shall in any event be entitled to take such actions as
are reasonably necessary to avoid prejudicing Indemnified Party’s rights with
respect to such Third Party Claim during such 30-day period while it awaits
notice from Indemnifying Party.  Once Indemnifying Party elects to assume the
defense of such Third Party Claim, Indemnifying Party shall be entitled at its
own expense to conduct and control the defense and settlement of such Third
Party Claim through counsel of its own choosing; provided that Indemnified Party
may participate in the defense of such Third Party Claim with its own counsel at
its own expense.  If Indemnifying Party fails to notify Indemnified Party within
thirty (30) days after receipt of Indemnified Party’s notice of a Third Party
Claim, Indemnified Party shall be entitled to assume the defense of such Third
Party Claim at the expense of Indemnifying Party, provided, that Indemnified
Party may not settle any Third Party Claim without Indemnifying Party’s consent
(such consent not to be unreasonably withheld).
 
SECTION 9.3   Insurance.  The Indemnifying Party shall be subrogated to the
rights of the Indemnified Party in respect of any insurance relating to Damages
to the extent of any indemnification payments made hereunder.
 
SECTION 9.4    No Duplication.  Any liability for indemnification hereunder
shall be determined without duplication of recovery by reason of the state of
facts giving rise to such liability constituting a breach of more than one
representation, warranty, covenant or agreement.
 
SECTION 9.5    Exclusiveness of Remedies.  From and after the Closing Date,
except for any claims relating to (a) fraud under this Agreement or (b) any
liability of the Company for taxes of any kind for the period through the
Closing, which would have no restriction or limitation on remedy (other than as
set forth in Section 10.13), the Buyer’s  remedies for breach of the
representations, warranties and covenants contained herein shall be governed
exclusively by this Article IX.
 
- 14 -

--------------------------------------------------------------------------------


ARTICLE X
 
MISCELLANEOUS PROVISIONS
 
SECTION 10.1  Amendment and Modification.  This Agreement may be amended,
modified or supplemented by a written instrument signed by all of the parties
hereto.
 
SECTION 10.2  Waiver of Compliance: Consents.  Any failure of Buyer or of Seller
to comply with any obligation, covenant, agreement or condition contained herein
may be waived in writing by Seller or Buyer but such waiver or failure to insist
upon strict compliance with such obligation, covenant, agreement or condition
shall not operate as a waiver of, or estoppel with respect to, any other failure
to comply with any obligation, covenant, agreement or condition contained
herein.
 
SECTION 10.3  Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.
 
SECTION 10.4  Expenses and Obligations.  Except to the extent specifically
provided herein, all costs and expenses incurred in connection with the
consummation of the transactions contemplated by this Agreement by Buyer shall
be paid by Buyer, and all costs and expenses incurred in connection with the
consummation of the transactions contemplated by this Agreement by Seller shall
be paid by the Company; provided, however, that all transfer taxes resulting
from the transaction contemplated by this Agreement, including sales, real
property, use, excise, stock stamp, documentary, filing, recording and similar
taxes, filing fees and similar charges shall be borne by Seller.
 
SECTION 10.5  Parties in Interest.  This Agreement shall be binding upon and,
except as provided below, inure solely to the benefit of each party hereto, and
except as set forth in Article IX hereof, nothing in this Agreement, express or
implied, is intended to confer upon any other person any rights or remedies of
any nature whatsoever under or by reason of this Agreement.
 
SECTION 10.6  Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed given upon the earlier of delivery thereof if by
hand or upon receipt if sent by mail (registered or certified, postage prepaid,
return receipt requested) or on the second next business day after deposit if
sent by a recognized overnight delivery service or upon transmission if sent by
facsimile or email transmission (with request of assurance of receipt in a
manner customary for communication of such type) as follows:
 
(a)           If to Buyer or Company, to:
 
Wellhead Electric Equipment, LLC
650 Bercut Drive, Suite C
Sacramento, CA 95814
Fax:  916-447-7602
 
Attention:  Mr. Harold E. Dittmer
 
- 15 -

--------------------------------------------------------------------------------


with a copy to:


Wellhead Electric Company, Inc.
650 Bercut Drive, Suite C
Sacramento, CA 95814
Attention:  Mr. Harold E. Dittmer


(b)           If to Seller, to:
 
MMC Energy, Inc.
26 Broadway, Suite 960
New York, N.Y. 10004
Attention:  Mr. Denis Gagnon
Fax:  (212) 785-7640
 
SECTION 10.7  Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware without regard to the
conflicts-of-laws rules thereof.
 
SECTION 10.8  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.
 
SECTION 10.9  Headings.  The article and section headings contained in this
Agreement are solely for the purpose of reference, are not part of the agreement
of the parties and shall not affect in any way the meaning or interpretation of
this Agreement.
 
SECTION 10.10 Entire Agreement.  This Agreement and the Confidentiality
Agreement and the schedules and exhibits attached hereto a embody the entire
agreement and understanding of the parties hereto in respect of the subject
matter contained herein.  There are no agreements, representations, warranties
or covenants other than those expressly set forth herein or therein.  This
Agreement and the Confidentiality Agreement and the schedules and exhibits
attached hereto supersede all prior agreements and understandings between the
parties with respect to such subject matter.
 
SECTION 10.11  Assignment.  This Agreement shall not be assigned by operation of
law or otherwise.
 
SECTION 10.12 Survival of Representations and Warranties, Etc.  The
representations and warranties of the parties contained in this Agreement shall
survive the Closing until twelve (12) months after the Closing Date, except for
the representations and warranties contained in Section 3.7, 3.11, 3.15 and 3.16
which shall survive until the expiration of the applicable statute of
limitations; the covenants in this Agreement shall survive indefinitely.  Except
as otherwise provided herein, the parties intend to shorten the statute of
limitations with respect to the representations and warranties and agree that no
claim may be brought against either party based upon, directly or indirectly,
any of the representations and warranties contained in Article III or Article IV
after such twelve month period.
 
- 16 -

--------------------------------------------------------------------------------


SECTION 10.13 Limitation on Liability.  NOTWITHSTANDING ANYTHING CONTAINED TO
THE CONTRARY IN ANY OTHER PROVISION OF THIS AGREEMENT, SELLER AND BUYER AGREE
THAT THE RECOVERY BY ANY PARTY HERETO OF ANY DAMAGES SUFFERED OR INCURRED BY IT
AS A RESULT OF ANY BREACH BY ANOTHER PARTY OF ANY OF ITS REPRESENTATIONS,
WARRANTIES OR OBLIGATIONS UNDER THIS AGREEMENT SHALL BE LIMITED TO THE ACTUAL
DAMAGES SUFFERED OR INCURRED BY THE NON-BREACHING PARTY AS A RESULT OF THE
BREACH BY THE BREACHING PARTY OF ITS REPRESENTATIONS, WARRANTIES OR OBLIGATIONS
HEREUNDER AND IN NO EVENT SHALL THE BREACHING PARTY BE LIABLE TO THE
NON-BREACHING PARTY FOR ANY INDIRECT, CONSEQUENTIAL, SPECIAL, EXEMPLARY OR
PUNITIVE DAMAGES (INCLUDING ANY DAMAGES ON ACCOUNT OF LOST PROFITS OR
OPPORTUNITIES OR BUSINESS INTERRUPTION) SUFFERED OR INCURRED BY THE
NON-BREACHING PARTY AS A RESULT OF THE BREACH BY THE BREACHING PARTY OF ANY OF
ITS REPRESENTATIONS, WARRANTIES OR OBLIGATIONS HEREUNDER.  For purposes of the
foregoing, actual damages may however, include indirect consequential, special,
exemplary or punitive damages to the extent (i) the injuries or losses resulting
in or giving rise to such damages are incurred or suffered by a third party that
is not an Indemnified Party or an affiliate of any Indemnified Party and (ii)
such damages are recovered against an Indemnified Party by a third party that is
not an Indemnified Party or an affiliate of any Indemnified Party.  This Section
10.13 shall operate only to limit a party’s liability and shall not operate to
increase or expand any contractual obligation of a party hereunder or cause any
contractual obligation of a party hereunder to survive longer than provided in
Section 10.12. 
 
SECTION 10.14 DISCLAIMER OF WARRANTIES AND REPRESENTATIONS.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN ANY OTHER PROVISION OF THIS AGREEMENT, IT
IS THE EXPLICIT INTENT OF EACH PARTY HERETO THAT NEITHER SELLER NOR BUYER IS
MAKING AND SPECIFICALLY DISCLAIMS ANY REPRESENTATION OR WARRANTY WHATSOEVER,
EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, BEYOND THOSE REPRESENTATIONS OR
WARRANTIES EXPRESSLY GIVEN IN THIS AGREEMENT.
 
SECTION 10.15 Post-Closing; Covenants/Indemnification. Following the Closing,
Buyer and Wellhead agree to use all commercially reasonable efforts to assist
Seller in obtaining a release from Seller’s obligations under the payment,
indemnity and bonus provisions set forth in Section 26.2(ii)(b) of the  LM6000
Contract.  If Seller does not obtain such release, any amounts that Seller
becomes obligated to pay to GEPP from and after the Closing pursuant to the
payment, indemnity and bonus provisions set forth in Section 26.2(ii)(b) of the
LM6000 Contract shall constitute Damages to Seller for purposes of Buyer’s
indemnification obligation pursuant to Article IX; provided, however, that
Wellhead expressly agrees to act as the Indemnifying Party under Article IX
solely in connection with such Damages under the LM6000 Contract.
 
SECTION 10.16 Jurisdiction and Venue.  The parties hereto agree that any suit,
action or proceeding arising out of or relating to this Agreement shall be
instituted only in a federal or state court located in Sacramento,
California.  Each party waives any objection it may have now or hereafter to the
laying of the venue of any such suit, action or proceeding, and irrevocably
submits to the jurisdiction of any such court in any such suit, action or
proceeding.
 
[SIGNATURE PAGE FOLLOWS]
 
- 17 -

--------------------------------------------------------------------------------


           IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of the date first written above.
 

 
Wellhead Electric Equipment, LLC
           
By San Joaquin Dryers, LP, Managing Member
 
By: Fresno Cogen, Inc., its General Partner
         
By:
/s/ Harold E. Dittmer
   
Name:
Harold E. Dittmer
   
Title:
President
                   
MMC Energy, Inc.
                   
By:
/s/ Michael J. Hamilton
   
Name:
Michael J. Hamilton
   
Title:
Chairman and Chief Executive Officer
 
















--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

 
Wellhead Electric Company, Inc.
                   
By:
/s/ Harold E. Dittmer.
   
Name:
Harold E. Dittmer
   
Title:
President
 













 

--------------------------------------------------------------------------------

